EXHIBIT 10.6

 

CHINA SHOUGUAN MINING CORPORATION

REGULATION S SUBSCRIPTION AGREEMENT

 

Subscription agreement, dated as of August 3rd, 2012, by and between the person
whose name(s) appear(s) at the signature page of this agreement (the “Investor”
or the “undersigned”) and China Shouguan Mining Corporation, a Nevada
corporation (the “Company”), with an address of Room 3207, New World Centre,
6009 Yitian Road, Futian District, Shenzhen, PR China;

 

WHEREAS, the Company is desirous of raising capital through the sale of
1,000,000 shares (the “Shares” or the “Securities”) of its authorized but
un-issued common stock, par value $0.01 per share (the “Common Stock”) for $0.5
per share and upon the other terms and conditions set forth herein; and

 

WHEREAS, the Investor is desires to purchase the Shares upon the terms and
conditions set forth herein;

 

NOW THEREFORE, IT IS AGREED AS FOLLOWS:

 

SECTION 1

 

1.1 Subscription.

 

The Investor, intending to be legally bound, hereby irrevocably subscribes for
and agrees to purchase the Shares in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
for a price of US$ 500,000 (the “Purchase Price”). The Company agrees to sell
the Shares for the Purchase Price to the Investor in a private placement
transaction exempt from U.S. registration pursuant to Regulation S promulgated
by the Securities and Exchange Commission under the Securities Act of 1933, as
amended (the “Securities Act”).

 

1.2 Purchase of Shares.

 

The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Shares shall be US$ 500,000 ($0.5
per Share). Simultaneous with the execution and delivery of this Agreement, the
undersigned shall deliver to the Company the aforementioned purchase price by
wire transfer or cashiers or tellers check drawn on an institution located in
the Peoples Republic of China (“PRC”) reasonably acceptable to the Company.

 

1.3 Acceptance or Rejection.

 

(a) The undersigned understands and agrees that its subscription for the Shares
is irrevocable.

 



1

 

 

 

(b) In the event the sale of the Shares subscribed for by the undersigned is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the undersigned and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the Purchase Price
remitted to the Company by the undersigned, without interest thereon or
deduction therefrom. If the Company has not consummated the sale of the Shares
within two months of the delivery of this agreement executed by the Investor
then this agreement shall be deemed to have been terminated by the Company.

 

SECTION 2

 

2.1 Closing.

 

The closing (the "Closing") of the purchase and sale of the Shares shall occur
simultaneously with the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement. Upon Closing, the Company shall deliver the certificate(s) for the
Shares to the Investor.

 

SECTION 3

 

3.1 Investor Representations and Warranties.

 

The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of this Agreement has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.

 

(b) The undersigned understands that the Company is under no obligation to
register the Shares under the Securities Act, or to assist the undersigned in
complying with the Securities Act or the securities laws of any state of the
United States or of any foreign jurisdiction.

 

(c) The undersigned understands that an investment in the Shares is a
speculative investment that involves a high degree of risk and the potential
loss of his entire investment.

 

(d) The undersigned's overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned's net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.

 



2

 

 

(e) The undersigned has received all documents, records, books and other
information pertaining to the undersigned’s investment in the Company that has
been requested by the undersigned. The undersigned has been advised that the
Company is subject to the reporting requirements of the Securities Exchange Act
of 1933, as amended (the “Exchange Act”), and pursuant thereto has filed reports
and other documents with the Securities and Exchange Commission which are
available to the Company for review at www.sec.gov (the “Filed Documents”). The
undersigned has made such review of the Filed Documents as the undersigned has
deemed necessary, including, but not limited to the section entitled “RISK
FACTORS” in the Company’s latest S-1/A filed with the SEC.

 

(f) The undersigned understands that the price of the Shares has been determined
arbitrarily by the Company and may exceed the market price of the Shares to be
quoted on the over the counter bulletin board. The undersigned further
understands that there is a substantial risk of further dilution on his
investment in the Company.

 

(g)               Other than as set forth herein, the undersigned is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares. The undersigned has consulted, to the
extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Shares and on that basis believes that his or its investment
in the Shares is suitable and appropriate for the undersigned.

 

(h)               Compliance with Local Laws. Any resale of the Securities
during the ‘distribution compliance period’ as defined in Rule 902(f) to
Regulation S shall only be made in compliance with exemptions from registration
afforded by Regulation S. Further, any such sale of the Securities in any
jurisdiction outside of the United States will be made in compliance with the
securities laws of such jurisdiction. The Investor will not offer to sell or
sell the Securities in any jurisdiction unless the Investor obtains all required
consents, if any.

 

(j) Regulation S Exemption. The undersigned understands that the Securities are
being offered and sold in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of the
undersigned to acquire the Securities. In this regard, the undersigned
represents, warrants and agrees that:

 



3

 

 

 

1.The undersigned is not a U.S. Person (as defined below) or is an affiliate (as
defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person. A U.S.
Person means any one of the following:

·any natural person resident in the United States of America;

·any partnership or corporation organized or incorporated under the laws of the
United States of America;

·any estate of which any executor or administrator is a U.S. person;

·any trust of which any trustee is a U.S. person;

·any agency or branch of a foreign entity located in the United States of
America;

·any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

·any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

·any partnership or corporation if:

(A) organized or incorporated under the laws of any foreign jurisdiction; and

(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

From the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the undersigned was
outside of the United States.

 



4

 

 

(k) The undersigned will not, during the period commencing on the date of
issuance of the Shares and ending on the six month anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.

(l) The undersigned will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Shares only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws.

 

(m) The undersigned was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(n) Neither the undersigned nor or any person acting on his behalf has engaged,
nor will engage, in any directed selling efforts to a U.S. Person with respect
to the Shares and the undersigned and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 

(o) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(p) Neither the undersigned nor any person acting on his behalf has undertaken
or carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares. The undersigned agrees
not to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only in compliance with any local applicable securities
laws.

 



5

 

 

 

(q) Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Securities set forth in this Section 3(q).
The undersigned further understands that Rule 144 under the securities Act is
not available for resale of the Shares until six months after the Closing and
then only on meeting all of the other conditions of Rule 144.

 

SECTION 4

 

The Company represents and warrants to the undersigned as follows:

 

4.1 Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of Nevada, and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

 

4.2                                      Authority. (a) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to issue the Shares; (b) the execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors is required; and (c) this Agreement has been
duly executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.

 



6

 

 

 

SECTION 5

 

5.1 Indemnity. The undersigned agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.

 

5.2 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.

 

5.3 Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, registered or certified
mail, return receipt requested, addressed to such address as may be given
herein, or (b) delivered personally at such address.

 

5.4 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.

 

5.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.

 

5.6 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.

 

5.7 Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

5.8 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada as they are applied to contracts
executed, delivered and to be performed entirely within such state, without
giving effect to conflicts of law principles.

 



7

 

 

 

5.9 Pronouns. The use herein of the masculine pronouns "him" or "his" or similar
terms shall be deemed to include the feminine and neuter genders as well and the
use herein of the singular pronoun shall be deemed to include the plural as
well.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the third day
of August 2012.

 

Amount of Investment: US$ 500,000

Shares Purchased: 1,000,000 shares

 

 

 

(sd.) Wealth Capital Management Limited

Investor Print Name

 



 

 

ACCEPTANCE OF SUBSCRIPTION

 

The Company hereby accepts the above application for subscription for 1,000,000
Shares for US$ 500,000 on behalf of the Company.

  

 

CHINA SHOUGUAN MINING CORPORATION

 

Dated: August 3rd, 2012



 

By: (sd.) Zhang Feize, President

 



8

 

